Citation Nr: 1758014	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  09-09 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to December 16, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1975 to June 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

In March 2013, the Board denied entitlement to an earlier effective date for the grant of service connection for posttraumatic stress disorder (PTSD) and remanded the issues of entitlement to an increased evaluation for PTSD and to TDIU for further development.

In a January 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted a 100 percent rating for the Veteran's service-connected PTSD and entitlement to TDIU, which were both effective from August 16, 2011. 

In an April 2016 Board decision, the Board granted an initial 70 percent rating for the Veteran's service-connected PTSD prior to August 16, 2011.  The Board also found that the issue of entitlement to TDIU was no longer in appellate status.  

The Veteran appealed the April 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2017, the Court granted a Joint Motion for Partial Remand (JMR) filed by the parties to vacate and remand the portion of the April 2016 Board decision that did not address the issue of TDIU prior to August 16, 2011.

In July 2017, the Board remanded the issue of entitlement to TDIU prior to August 16, 2011.  Subsequently, in July 2017, the AOJ issued a rating decision granting entitlement to TDIU effective from December 16, 2007.  A supplemental statement of the case (SSOC) was issued which addressed entitlement to TDIU prior to December 16, 2007. 

This appeal was processed using the Veterans Benefits Management System and the Virtual VA electronic claims file.


FINDINGS OF FACT

1.  From July 23, 2004, to December 16, 2007, the Veteran was service-connected for PTSD, rated as 70 percent disabling; a left hand navicular fracture, rated as 10 percent disabling; and a right hand fracture, which was assigned a noncompensable rating.  His combined evaluation was 70 percent.

2.  Prior to December 16, 2007, the Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

Prior to December 16, 2007, the criteria for TDIU were not met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Law and Analysis

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. For VA purposes, total disability exists when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16(b).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Nevertheless, even when the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (Jan. 21, 1992).

Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose, 4 Vet. App. at 363.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The issue on appeal focuses specifically upon whether the Veteran is entitled to TDIU from July 23, 2004, the effective date of the award for service connection for PTSD, through December 16, 2007, the date from which TDIU has already been granted.  During that time frame, the Veteran was service-connected for PTSD, rated as 70 percent disabling; a left wrist navicular fracture, rated as 10 percent disabling; and a right hand fracture, which was assigned a noncompensable rating. The combined evaluation from July 23, 2004, has been 70 percent or greater.  Thus, the Veteran met the schedular criteria for TDIU during the time period on appeal.

A July 2004 VA consultation record indicates that the Veteran was transferred from a Substance Abuse Treatment Program (SATP) into a Domiciliary Care for Veterans Program (DCHV) and that he expressed the desire obtain gainful employment.  He did not report any barriers to obtaining gainful employment.

In an August 2004 statement, the Veteran reported that the pain in his right hand was unbearable, and without taking medication, his job was impossible to do.  He reported that consuming medication would be dangerous due to the risk of relapsing back into his substance addictions.  In an August 2004 VA examination of his right hand, the Veteran reported that had to quit his work as a carpenter because of his chronic hand and wrist problems.

In September 2004, at the time of discharge from his DCHV program, the Veteran was unemployed, but found to be employable, and he projected well into the future with realistic, goal-oriented plans.  In a June 2005 statement, the Veteran reported that his PTSD affected his employment and that he was not stable enough to take the slightest pressure or stress without lashing out or medicating.

A letter from Dr. H.R. (initials used to protect privacy), a psychologist acting as a consultant for the case, revealed that the Veteran's PTSD had shown some improvement during 2006 and that he had been self-employed as a carpenter during that time.  In an August 2006 VA examination, the Veteran reported that his weekly panic attacks affected his ability to function on the job.

In an October 2006 VA clinical record, the Veteran reported that he was working part-time.  In January 2007, he indicated that he was having employment problems.  Subsequently, during a February 2007 VA examination for his wrist, he reported having debilitating pain in his wrist, which interfered with his job as a carpenter due to pain experienced when hammering, twisting, and drilling.  The Veteran reported that he could not have a job with a schedule.

In a February 2011 work history report submitted to the Social Security Administration (SSA), the Veteran reported that he was last employed from June 2004 to December 2007 as a carpenter.  

An October 2011 letter from Dr. D.W., a mental health services professional, referenced an August 2011 record that noted the Veteran had been unemployed for four years.  Dr. D.W. also expressed that it was the opinion of the Veteran's mental health providers that his PTSD resulted in impairment in the ability to seek and maintain employment.

In January 2013, the Veteran was awarded disability benefits by the SSA.  The decision noted that the Veteran had not engaged in substantially gainful activity since December 15, 2007.  Although the Veteran had worked after that date, the work activity did not rise to the level of substantially gainful activity.

During the January 2013 Board hearing, the Veteran reported that he had stopped working in September 2009.  He reported that he was familiar with that date because it had been established with regard to his SSA benefits.

In his May 2014 Application for Increased Compensation Based on Unemployability, VA Form 21-8940, the Veteran reported that he was last employed from April 2008 to August 2008.  Prior to that time, he reported that he worked from June 2004 to February 2005 and from May 2005 to July 2005.

In a subsequent December 2014 Application for Increased Compensation Based on Unemployability, the Veteran reported that his PTSD had affected his full-time employment since July 2004.  In a March 2017 statement, he reported that he worked on and off between 2004 and 2007 in different jobs, with large gaps of time in between jobs.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the evidence does not show that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation from July 23, 2004, to December 16, 2007.

Multiple documents in the record show that the Veteran was able to work and was employed prior to December 16, 2007.  In his May 2014 Application for Increased Compensation Based on Unemployability and his February 2011 work history report, the Veteran reported that he had been employed prior to December 16, 2007.  Similarly, during the January 2013 Board hearing, he reported that he had been employed until September 2009.  In addition, SSA found that the Veteran unable to work after December 15, 2007.  Thus, based upon the Veteran's own reports, as well as the findings of a governmental agency, the Veteran was employable prior to December 16, 2007.

Although the Veteran did report difficulties associated with his employment, as well as periods of unemployment prior to December 16, 2007, due to his service-connected disabilities, he was still gainfully employed for significant periods of time during the relevant time period.  Furthermore, during the relevant time period prior to December 16, 2007, the Veteran was in receipt of a 70 percent rating for his service-connected PTSD, and the criteria for a 70 percent rating specifically contemplate occupational impairment with deficiencies in work, and difficulties in adapting to stressful circumstances in work or worklike settings.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board also notes that "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1; see also Van Hoose, 4 Vet. App. at 363 (noting that the disability rating itself is recognition that industrial capabilities are impaired; the record must reflect some factor which takes the case outside the norm) and 38 C.F.R. § 4.15.  Thus, after reviewing the record, the Board finds that the disability evaluations assigned under the VA Schedule for Rating Disabilities, prior to December 16, 2007, accurately reflected the Veteran's overall impairment to his earning capacity due to his service-connected disabilities.

Based on the foregoing, the Board finds that the requirements for TDIU prior to December 16, 2007, have not been met.  Thus, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to TDIU prior to December 16, 2007, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


